DETAILED ACTION
Applicant’s amendment filed April 27, 2021 is acknowledged.
Claims 1, 7, 11, 17, 21, 26, 31, 36, 38, 43, 45, and 49 have been amended.
Claims 6, 16, 35, and 42 are cancelled.
Claims 1-5, 7-15, 17-34, 36-41, and 43-52 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on April 27, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-15, 19-34, 38-41, and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE et al. (hereinafter Frenne) (U.S. Patent Application Publication # 2016/0308637 A1) in view of Ye et al. (hereinafter Ye) (U.S. Patent Application Publication # 2019/0007896 A1), and further in view of Seo et al. (hereinafter Seo) (U.S. Patent Application Publication # 2015/0103800 A1).
Regarding claims 1, 11, 21, and 26, Frenne teaches and discloses a method and apparatus (wireless device, 250, figures 2 and 14), comprising: at least one transceiver (1407/1408, figure 14) configured to receive, via a broadcast channel (PBCH), a subframe number indicator for a corresponding subframe in which the ([0107]; [0109]; [0110]; [0111]; teaches receiving “…an associated information message comprising an associated PBCH…” and “…The associated information message may comprise an index. An index may be a number that comprises a pre-defined unique mapping with the relative position of the OFDM symbol and the subframe and/or frame boundaries…”); 
at least one processor (1405, figure 14); and at least one memory (1406, figure 14) coupled to the at least one processor, the at least one processor and the at least one memory being configured to: determine a reference boundary for the subframe number indicator within a corresponding radio frame that includes the subframe ([0074]; [0080]; teaches “…a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe…” and “…different subframes within the frame may need to use unique SSS sequences to be able to acquire the relative distance to the frame boundaries…”). 
However, Frenne may not expressly disclose wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW), and wherein the reference boundary comprises a start of a half frame of a system frame.
Nonetheless, in the same field of endeavor, Ye further teaches and disclose wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW) ([0026]; [0028]; [0034]; [0048]; [0049]; teaches subframe index information received within a DMTC window or DTxW, where the subframe index information is included within a master information block (MIB) and the MIB is comprised within the PBCH, thus suggesting the PBCH is received within the DMTC window or DTxW), and wherein the reference boundary comprises a start of a half frame of a system frame ([0049]; [0108]; [0163]; teaches the subframe index may be a subframe offset from the start of the half radio frame).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a PBCH received within a DTxW and the subframe index may be a subframe offset from the start of the half radio frame as taught by Ye with the method and apparatus as disclosed by Frenne for the purpose of determining a subframe number in relation to the frame boundary.
However, Frenne, as modified by Ye, may not expressly disclose identifying a subframe number associated with the subframe by interpreting a value of the subframe number indicator with respect to the reference boundary.
Nonetheless, in the same field of endeavor, Seo teaches and suggests identifying a subframe number (indicate the subframe) associated with the subframe by interpreting a value of the subframe number indicator (subframe offset) with respect to the reference boundary (frame boundary) ([0020]; [0112]; [0116]; [0145]; [0168]; teaches identifying the subframe in a radio frame by using the EPBCH may include information about subframe offset from a frame boundary, since the EPBCH may be transmitted in any subframe in a radio frame, the information about offset from the frame boundary is needed to indicate the subframe in which the EPBCH is transmitted in the radio frame).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an apparatus receiving subframe number indicated within system information as taught by Seo with 

Regarding claims 2, 11, 22, and 27, Frenne, as modified by Ye and Seo, discloses the claimed invention, but may not expressly disclose wherein the value of the subframe number indicator is interpreted as an offset within the radio frame with respect to the reference boundary.
Nonetheless, Seo further teaches and discloses wherein the value of the subframe number indicator is interpreted as an offset within the radio frame with respect to the reference boundary ([0020]; [0112]; [0116]; [0145]; [0168]; teaches identifying the subframe in a radio frame by using the EPBCH may include information about subframe offset from a frame boundary, since the EPBCH may be transmitted in any subframe in a radio frame, the information about offset from the frame boundary is needed to indicate the subframe in which the EPBCH is transmitted in the radio frame). 

Regarding claims 3, 13, 23, and 28, Frenne, as modified by Ye and Seo, further teaches and discloses wherein the determining comprises: receiving a Secondary Synchronization Signal (SSS) short code; and determining the reference boundary based on a value of the SSS short code ([0074]; [0080]; SSS sequence). 

Regarding claims 4, 14, 24, and 29, Frenne, as modified by Ye and Seo, further teaches and discloses wherein the determining further comprises: setting the reference ([0074]; [0080]; teaches “…a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe…” and “…different subframes within the frame may need to use unique SSS sequences to be able to acquire the relative distance to the frame boundaries…”). 

Regarding claims 5, 15, 25, and 30, Frenne, as modified by Ye and Seo, further teaches and discloses wherein, for a numbering of subframes within the radio frame of 0 through 9, the first subframe corresponds to subframe 0 and the second subframe corresponds to subframe 5 ([0074]; [0080]; [0084; figure 6; subframe 0-n). 

Regarding claims 9 and 19, Frenne, as modified by Ye and Seo, further teaches and discloses adjusting one or more timing parameters based on the identified subframe number ([0074]; [0097]; adjusting subframe and frame timing). 

Regarding claims 10 and 20, Frenne, as modified by Ye and Seo, further teaches and discloses detecting a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS), wherein the adjusting is further based on the detecting ([0079]; [0082]; PSS and SSS). 

claims 31, 38, 45, and 49, Frenne teaches and discloses a method and apparatus (network node, 210, figures 2 and 13), comprising: at least one processor (1302, figure 13); at least one memory (1303, figure 13) coupled to the at least one processor, the at least one processor and the at least one memory being configured to: 
identify a subframe number associated with a corresponding subframe designated to carry a broadcast channel ([0107]; [0109]; [0110]; [0111]; teaches receiving “…an associated information message comprising an associated PBCH…” and “…The associated information message may comprise an index. An index may be a number that comprises a pre-defined unique mapping with the relative position of the OFDM symbol and the subframe and/or frame boundaries…”), 
determine a reference boundary for the subframe within a corresponding radio frame that includes the subframe ([0074]; [0080]; teaches “…a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe…” and “…different subframes within the frame may need to use unique SSS sequences to be able to acquire the relative distance to the frame boundaries…”), and 
at least one transceiver configured to transmit, via the broadcast channel, the subframe number indicator for the subframe ([0107]; [0074]; [0080]; teaches “…a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe…” and “…different subframes within the frame may need to use unique SSS sequences to be able to acquire the relative distance to the frame boundaries…”). 
However, Frenne may not expressly disclose wherein the reference boundary comprises a start of a half frame of a system frame, and wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW).
Nonetheless, in the same field of endeavor, Ye further teaches and disclose wherein the reference boundary comprises a start of a half frame of a system frame ([0049]; [0108]; [0163]; teaches the subframe index may be a subframe offset from the start of the half radio frame), and wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW) ([0026]; [0028]; [0034]; [0048]; [0049]; teaches subframe index information received within a DMTC window or DTxW, where the subframe index information is included within a master information block (MIB) and the MIB is comprised within the PBCH, thus suggesting the PBCH is received within the DMTC window or DTxW).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a PBCH received within a DTxW and the subframe index may be a subframe offset from the start of the half radio frame as taught by Ye with the method and apparatus as disclosed by Frenne for the purpose of determining a subframe number in relation to the frame boundary.
However, Frenne, as modified by Ye, may not expressly disclose setting a value of a subframe number indicator for the subframe based on the subframe number with respect to the reference boundary.
(subframe offset) for the subframe based on the subframe number with respect to the reference boundary (frame boundary) ([0020]; [0112]; [0116]; [0145]; [0168]; teaches identifying the subframe in a radio frame by using the EPBCH may include information about subframe offset from a frame boundary, since the EPBCH may be transmitted in any subframe in a radio frame, the information about offset from the frame boundary is needed to indicate the subframe in which the EPBCH is transmitted in the radio frame).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an apparatus receiving subframe number indicated within system information as taught by Seo with the method and apparatus as disclosed by Frenne, as modified by Ye, for the purpose of determining a subframe number in relation to the frame boundary.

Regarding claims 32, 39, 46, and 50, Frenne, as modified by Ye and Seo, discloses the claimed invention, but may not expressly disclose wherein the value of the subframe number indicator is set as an offset within the radio frame with respect to the reference boundary. 
Nonetheless, Seo further teaches and discloses wherein the value of the subframe number indicator is set as an offset within the radio frame with respect to the reference boundary ([0020]; [0112]; [0116]; [0168]; teaches identifying a subframe number included in system information with respect to the radio frame boundary). 

Regarding claims 33, 40, 47, and 51, Frenne, as modified by Ye and Seo, further teaches and discloses wherein the determining comprises setting the reference boundary to a first subframe within a first portion of the radio frame or a second subframe within a second portion of the radio frame ([0074]; [0080]; teaches “…a pre-defined unique mapping between the sequence index and the relative position of the OFDM symbol and the subframe…” and “…different subframes within the frame may need to use unique SSS sequences to be able to acquire the relative distance to the frame boundaries…”). 

Regarding claims 34, 41, 48, and 52, Frenne, as modified by Ye and Seo, further teaches and discloses wherein, for a numbering of subframes within the radio frame of 0 through 9, the first subframe corresponds to subframe 0 and the second subframe corresponds to subframe 5 ([0074]; [0080]; figure 6; subframe 0-n). 

Allowable Subject Matter
Claims 7, 17, 36, and 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8, 18, 37, and 44 are objected for based on their dependency on claim 



Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
Consider claim 1, Applicant argues, on pages 12-13 of the Remarks, that Ye does not disclose or suggest “wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW)”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Frenne, as modified by Ye and Seo, does teach and suggest wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW).
Frenne is relied upon to teach and disclose receiving an associated information message may comprise an index with a pre-defined unique mapping with the relative position of the OFDM symbol and the subframe and/or frame boundaries and includes an associated PBCH ([0111]).
Ye is relied upon to teach and suggest a PBCH and DMTC window or DTxW.  Ye further teaches and suggests a subframe index information received within a DMTC window or DTxW, where the subframe index information is included within a master information block (MIB) and the MIB is comprised within the PBCH, thus suggesting the PBCH is received within the DMTC window or DTxW ([0026]; “…a MIB may be repeatedly broadcast via PBCH in the first subframe of each radio frame 120. In some embodiments, the MIB may be broadcast via PBCH…”; [0028]; [0034]; “…The MIB may advantageously include subframe index information…”; [0048]; [0049]; “…subframe index information, as discussed above, a location of DRS may be floating within a DMTC window or DRS transmission window (DTxW)…”).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a PBCH received within a DTxW and the subframe index may be a subframe offset from the start of the half radio frame as taught by Ye with the method and apparatus as disclosed by Frenne for the purpose of determining a subframe number in relation to the frame boundary.  Therefore, it is the combination of Frenne, Ye, and Seo, and specifically Ye, that teaches and suggests wherein the broadcast channel is received within a Discovery Reference Signal (DRS) Transmission Window (DTxW).
In response to applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is also noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
 	For independent claims 11, 21, 26, 31, 38, 45, and 49, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2-5, 7-10, 12-15, 17-20, 22-25, 27-30, 32-34, 36, 37, 39-41, 43, 44, 46-48, and 50-52, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 11, 21, 26, 31, 38, 45, and 49, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 21, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477